         Case 1:19-cv-00945-RDM Document 50 Filed 09/06/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 NILAB RAHYAR TOLTON et al., on behalf
 of themselves and all others similarly
 situated,

                Plaintiffs,
                                                     No. 19-cv-945 (RDM)
        v.

 JONES DAY, a General Partnership,

                Defendant.


                                             ORDER

       On June 12, 2019, Plaintiffs notified the Court that Jane Does 1–3 no longer sought to

proceed pseudonymously, proposed to file an amended complaint on or before June 24, 2019,

and requested that the Court issue an order consistent with that proposal. See Dkt. 19. The

Court granted Plaintiffs’ request and ordered Plaintiffs to file an amended complaint “in which

Jane Doe Plaintiffs who intend to proceed under their own names shall supplement their

allegations accordingly.” Minute Order of June 12, 2019. On June 24, 2019, Plaintiffs filed an

amended complaint. Dkt. 27. This amended complaint, however, included new allegations that

were unrelated to the Doe Plaintiffs’ claims and thus were not authorized by the Court. See, e.g.,

Dkt. 27-1 at 11, 22, 24, 29, 31, 72–79 (First Am. Compl. ¶¶ 35, 69, 76, 95, 97, 103–04, 264–93).

       On August 7, 2019, the Court denied Jane Doe 4’s second motion to proceed

pseudonymously, Dkt. 39, and, in light of that opinion, ordered Plaintiffs “to file a second

amended complaint disclosing the identity of Jane Doe 4,” Minute Order of August 7, 2019.

Plaintiffs filed a second amended complaint that, unlike the prior amended complaint, comported

with the technical amendments ordered by the Court. See Dkt. 40-1.
            Case 1:19-cv-00945-RDM Document 50 Filed 09/06/19 Page 2 of 2



       Given this sequence of events, even accepting Plaintiffs’ reading of Federal Rule of Civil

Procedure 15, Plaintiffs’ contention that they were entitled to file a third amended complaint “as

of right” is unfounded. By exceeding the scope of the Court’s order, Plaintiffs’ first amended

complaint was not made “with . . . the [C]ourt’s leave,” Fed. R. Civ. P. 15 (a)(2), and,

consequently, exhausted Plaintiffs’ Rule 15(a)(1) right to amend their pleadings. As a result,

Plaintiffs were not entitled to file their third amended complaint, Dkt. 41, without obtaining

Defendant’s written consent or leave of court. See Fed. R. Civ. P. 15 (a)(2).

       Accordingly, it is hereby ORDERED that Defendant’s motion to strike, Dkt. 42, is

GRANTED. The Court, however, will treat Plaintiffs’ opposition to Defendant’s motion to

strike, Dkt. 48, as a motion for leave to file a third amended complaint. The Court further

ORDERS that, if Defendant opposes that motion, Defendant shall file an opposition brief on or

before September 16, 2019, and, if necessary, Plaintiffs shall file a reply on or before September

23, 2019.

       SO ORDERED.


                                                     /s/ Randolph D. Moss
                                                     RANDOLPH D. MOSS
                                                     United States District Judge


Date: September 6, 2019




                                                 2
